The two plaintiffs brought this action to recover damages for personal injuries they suffered and the expense of repairing the automobile in which they were riding, due to a collision with the defendants' car, and from a judgment making a single award of damages to both plaintiffs the defendants have appealed. The sole grounds of error assigned are the claimed misjoinder of the plaintiffs and the fact that a joint judgment was rendered in their favor. The trial court has found that at the trial it called attention to the state of pleadings and suggested that the defendants might desire to make a motion based upon a claimed misjoinder of parties or for a separation of the causes of action, but the defendants' attorneys stated that any misjoinder of parties or causes of action was waived and that a judgment in favor of both plaintiffs against the defendants would be satisfactory, and the defendants filed no pleadings raising any question of misjoinder. The defendants have not attempted to secure a correction of the finding and it therefore stands. They cannot now successfully claim as error defects of procedure which, at the trial, were expressly waived. Cole v. Jerman, 77 Conn. 374, 382, 59 A. 425. The only grievance they suggest is that, as a single award of damages was made to both plaintiffs, they cannot attack the judgment as awarding to either too large a sum. Butt by a request for a special finding, they could have caused the trial court to place on record the amount of damages it found each of the plaintiffs was entitled to recover. General Statutes, § 5660; Practice Book, § 232.
  There is no error.